Opinion filed January 16, 2020




                                       In The


        Eleventh Court of Appeals
                                 _________________

                  Nos. 11-19-00261-CR & 11-19-00262-CR
                                 _________________

                  GABRIEL AARON ORONA, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                   On Appeal from the 358th District Court
                            Ector County, Texas
            Trial Court Cause Nos. D-17-1876-CR & D-17-1877-CR


                      MEMORANDUM OPINION
      Appellant, Gabriel Aaron Orona, originally pleaded guilty to the second-
degree felony offenses of aggravated assault with a deadly weapon. Pursuant to the
terms of the plea agreements, the trial court deferred a finding of guilt in each case,
placed Appellant on community supervision for five years, and assessed a fine of
$500 in each cause. The State filed a motion to adjudicate Appellant’s guilt in each
cause. Appellant initially pleaded not true to all of the State’s allegations, and the
trial court conducted an evidentiary hearing. After the State rested and closed its
case, Appellant changed his plea from “not true” to “true” with respect to three of
the allegations in each cause. The trial court found all of the State’s allegations to
be true; revoked Appellant’s community supervision; adjudicated him guilty of the
charged offenses; assessed his punishment in each cause at confinement for twenty
years, to run concurrently, and a fine of $500; and imposed previously entered
restitution, fees, and costs. We affirm.
      Appellant’s court-appointed counsel has filed a motion to withdraw in each
cause. Each motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and states that he has
concluded that there are no arguable issues for appeal. In each cause, counsel has
provided Appellant with a copy of the brief, a copy of the motion to withdraw, an
explanatory letter, and a copy of the clerk’s record and the reporter’s record.
Counsel advised Appellant of his right to review the records and file a response to
counsel’s briefs. Counsel also advised Appellant of his right to file a pro se petition
for discretionary review in order to seek review by the Texas Court of Criminal
Appeals. See TEX. R. APP. P. 68. Court-appointed counsel has complied with the
requirements of Anders v. California, 386 U.S. 738 (1967); Kelly v. State, 436
S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim.
App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
      Appellant has not filed a response to counsel’s Anders briefs. Following the
procedures outlined in Anders and Schulman, we have independently reviewed the
records, and we agree that the appeals are without merit. We note that proof of one
violation of the terms and conditions of community supervision is sufficient to
support revocation. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009).
In this regard, a plea of true standing alone is sufficient to support a trial court’s
decision to revoke community supervision and proceed with an adjudication of guilt.
See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. [Panel Op.] 1979).
                                           2
Furthermore, absent a void judgment, issues relating to an original plea proceeding
may not be raised in a subsequent appeal from the revocation of community
supervision and adjudication of guilt. Jordan v. State, 54 S.W.3d 783, 785–86 (Tex.
Crim. App. 2001); Manuel v. State, 994 S.W.2d 658, 661–62 (Tex. Crim. App.
1999). Based upon our review of the records, we agree with counsel that no arguable
grounds for appeal exist.1
        The motions to withdraw are granted, and the judgments of the trial court are
affirmed.


                                                                   PER CURIAM


January 16, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.




        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.
        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3